chief_counsel department of the treasury internal_revenue_service washington d c date number info release date uil conex-108617-07 the honorable robert c byrd united_states senate washington dc dear senator byrd i am responding to your letter dated date on behalf of your constituent ------ --- ------------- -------------asked about the tax effects of his company donating the mineral rights it holds in several thousand acres to the u s forest service and two state parks that already own the land to which these mineral rights pertain he asked whether his company was entitled to a tax write off or credit for the appraised value of the rights taxpayers can claim an itemized_deduction subject_to certain limitations for charitable_contributions they make during the year sec_170 of the internal_revenue_code charitable_contributions are defined as contributions or gifts made to qualified organizations qualified organizations include federal state and local governments generally a taxpayer cannot deduct a charitable_contribution of less than the taxpayer’s entire_interest in the property a partial interest is any interest in the property that is less than the taxpayer’s entire_interest in the property generally the amount of the charitable_contribution for a donation of property is the fair_market_value of the property the taxpayer contributes however in some circumstances the amount of the deduction may be otherwise limited the fair_market_value is the price the property would sell for on the open market on the date of the contribution it is the price a willing buyer and a willing seller would agree on if neither had to act and both had reasonable knowledge of the relevant facts the law limits the amount an individual or corporation can claim for a charitable deduction -------------says his company would be making the contribution assuming his company is a corporation the law generally limits the charitable deduction to percent of the corporation’s taxable_income for any taxable_year a corporation can carry over the excess_amount of the contribution to the succeeding years the charitable deduction for non corporate taxpayers is also subject_to limitations the number of years a non corporate taxpayer can carry over an excess_contribution varies i hope this information is helpful i am enclosing copies of publication charitable_contributions and publication determining the value of donated property for your information if we can assist you further please contact me at ----- ------------- or ------- ---------------- or ------------------ at ----- ------------- sincerely enclosures edward s cohen deputy associate chief_counsel income_tax and accounting
